Citation Nr: 1622887	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to greater than a 10 percent rating for bilateral pes planus with fracture of the right great toe prior to October 23, 2010.

2. Entitlement to greater than a 30 percent rating for bilateral pes planus with fracture of the right great toe beginning October 23, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1992.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at an August 2009 Board hearing by the undersigned Acting Veterans Law Judge held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The Board denied this appeal in a March 2014 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in December 2014 granting a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel  ("the parties"). 
The Court's order remanded the matter for action consistent with the terms of the JMR. 

In July 2015, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  The case has now been returned to the Board for further appellate action pursuant to 38 C.F.R. § 19.38 (2013).  See Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014).

A January 2015 VA medical record states that the Veteran retired in 2012.  There is no indication that he stopped working due to the service-connected disability on appeal.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

FINDINGS OF FACT

1.  Throughout the period of appellate review prior to October 23, 2010, the Veteran's bilateral pes planus with fracture of the right great toe disability is shown to have been productive of a disability picture that was no more than moderate in severity with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.

2.  Throughout the period of appellate review beginning October 23, 2010, the Veteran's bilateral pes planus with fracture of the right great toe disability is shown to have been productive of a disability picture that was no more than severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in excess of 10 percent for bilateral pes planus with fracture of the right great toe are not met prior to October 23, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a (2015).

2.  The criteria for assignment of a disability rating in excess of 30 percent for bilateral pes planus with fracture of the right great toe are not met beginning October 23, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in May 2007, which was sent prior to the October 2007 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that his symptoms have materially increased in severity since the last VA examination conducted for the disability in September and October 2015.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the July 2015 Board remand directives.  Specifically, the Veteran's updated VA treatment records were obtained and associated with the claims file.  Next, as directed, the Veteran underwent a VA examination in September 2015 and October 2015 to evaluate the severity of his bilateral foot condition and to address the relationship of his disability to plantar fasciitis.  This VA examination, as indicated, is adequate to evaluate these questions.  Next, the matter was referred for extraschedular consideration with a decision received in December 2015.  Finally, the matter was readjudicated in a March 2016 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

C.  Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issue involved in the increased rating claim, to include that to establish an increased rating the focus is on what his symptoms are and how they produce the impairment that he's describing.  See Board Hr'g Tr.  27-29.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See Board Hr'g Tr.  20.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking an increased rating for his for bilateral pes planus with fracture of the right great toe disability.  He filed a claim for increase in April 2007, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 30 percent rating prior to October 23, 2010, and a 30 percent rating beginning from that date.  


A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran's foot disability has been assigned a disability rating under Diagnostic Code (DC) 5276 of 38 C.F.R. § 4.71a.  The applicable schedular criteria for disabilities of the feet are set forth as follows:

  The Foot
Rating
5276   Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances

Bilateral
50
Unilateral
30
Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:

Bilateral
30
Unilateral
20
Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral
10
Mild; symptoms relieved by built-up shoe or arch support
0
5277   Weak foot, bilateral:

A symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness:

Rate the underlying condition, minimum rating
10
5278   Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity:

Bilateral
50
Unilateral
30
All toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads:

Bilateral
30
Unilateral
20
Great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads:

Bilateral
10
Unilateral
10
Slight
0
5279   Metatarsalgia, anterior (Morton's disease), unilateral, or bilateral
10
5280   Hallux valgus, unilateral:

Operated with resection of metatarsal head
10
Severe, if equivalent to amputation of great toe
10
5281   Hallux rigidus, unilateral, severe:

Rate as hallux valgus, severe.

   Note: Not to be combined with claw foot ratings.

5282   Hammer toe:

All toes, unilateral without claw foot
10
Single toes
0
5283   Tarsal, or metatarsal bones, malunion of, or nonunion of:

Severe
30
Moderately severe
20
Moderate
10
NOTE: With actual loss of use of the foot, rate 40 percent.

5284   Foot injuries, other:

Severe
30
Moderately severe
20
Moderate
10
NOTE: With actual loss of use of the foot, rate 40 percent.


Plantar fasciitis is to be rated analogous to pes planus under 38 CFR 4.71a, DC 5276.  Note:  When SC is established for pes planus and plantar fasciitis, evaluate the symptoms of both conditions together under 38 CFR 4.71a, DC 5276.  See M21-1 III.iv.4.A.3.m. Evaluating Plantar Fasciitis.

The ordinary meaning of "severe" is "very great [or] intense," or "of a great degree."  Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015) (quoting New Oxford American Dictionary 1599 (3d ed.2010) and Merriam-Webster Dictionary, http://www.merriam-webster.com/dictionary/severe (last visited Mar. 27, 2015).  The term "severe" is used throughout the rating schedule, including in DCs 5276 and 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific DC.  In other words, "severe" is a degree descriptor specific to the listed disability, and disabilities designated as "severe" in different DCs are not necessarily equally disabling.  Id.  The difference between "severe" between DCs 5284 and 5276 reflects the Secretary's judgment that a severe foot injury under DC 5284 represents a more disabling condition than severe flatfoot under DC 5276.  Id. at 311.  Thus, there is no incongruity in finding a foot disability to be "pronounced"-a degree greater than "severe"-under DC 5276, but not "severe" under DC 5284 for the same rating time period, because severe bilateral flatfoot is not equivalent to other severe foot injuries, and a pronounced" rating under DC 5276 does not automatically establish entitlement to a "severe" rating under DC 5284.  Id.

Even if the disability can be rated by analogy to either DC 5276 or 5284, it is not impermissible to rate the disability only under DC 5276 and not under DC 5284, where the record does not contain evidence of foot symptoms other than those contemplated by DC 5276.  Id. at 313.  As a matter of law, DC 5284 does not apply to the eight foot conditions specifically listed in § 4.71a, and so rating listed conditions under that DC would constitute an impermissible rating by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).

C. Application of the Rating Schedule

(1) 10% Prior to October 23, 2010,  
Under DC 5276

In this case, a rating higher than 10 must be denied prior to October 23, 2010, as the evidence does not show a disability picture more nearly approximating severe pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

With regard to bilaterally marked deformity, an October 2007 VA examination shows "decreased" arches.  A May 2008 VA Podiatry consultation found "significantly low arches" bilaterally, but not marked pronation.  (Subsequent VA Podiatry consultations, such as in July 2009 and February 2010, note low arches, but do not indicate the degree of the pronation.)  Likewise, the October 2010 VA examination showed a "mild" pronation.  This examination, although it supported the RO's grant of a 30 percent rating from the date of the examination, also informs the state of the Veteran's condition immediately prior to the date of that examination.  See, e.g., Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Thus, the evidence shows that the Veteran did not have a marked deformity prior to October 23, 2010.  

With regard to pain on manipulation accentuated, the evidence repeatedly shows pain, but not accentuated pain. With specific regard to pain on manipulation, he was found to have "mild" tenderness on deep palpation during a VA evaluation in April 2007.  On VA examination in October 2007, he had no pain on manipulation, but did complain of being unable to stand for more than 1.3 minutes or walk more than 30 minutes, and he had pain upon arising in the morning and after riding in a car for more than 30 minutes.  A May 2008 VA podiatry evaluation found "moderate" tenderness, but he was found to have "minimal" tenderness on follow-up in September 2008.  This evidence shows that there is not accentuated pain on manipulation.  

With regard to pain on use accentuated, the Veteran testified at his August 2009 Board hearing that he had "severe" pain limiting him from walking more than 50 years and walking up stairs.  See Board Hr'g Tr. 23, 28.   This limited him at his job in security because he could not do the patrols without having to stop, give his feet a breather, and then start over again.  See Board Hr'g Tr. 29.  His testimony has been fairly consistent with in this regard.  For instance, in his March 2008 NOD,  he reported pain in his feet preventing him from standing or walking for long without severe pain.  He gave similar complaints to his VA doctors, including his primary doctor in May 2009.  At that time, he was noticed to be limping, as well as in July 2009.  He had a "lilting" gain on VA examination October 2007.  

Thus, there is no question that the Veteran has pain on use.  To the extent this pain resulted in a limping gait and inability to walk more than 50 yards, it may be considered "accentuated."   However, the 30 percent disability level requires pain that is accentuated on manipulation and use.  See, e.g., Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (all of the criteria must be met if the conjunctive "and" is used).  Because the former has not been demonstrated, the indication of pain while standing and walking alone cannot support assignment of a higher rating.  

With regard to an indication of swelling on use, he reported to his VA primary doctor in April 2008 that he had swelling of the heels with prolonged activity (standing).  He gave similar testimony at the August 2009 Board hearing.  See Board Hr'g Tr. 21.  Swelling was not found on evaluation in April 2007 (VA ER), October 2007 (VA examination), May 2009 (VA primary care), and July 2009 (VA primary care).  It is not clear that any of these examinations occurred after prolonged standing or walking.  Thus, there is also some indication of swelling on use, although not confirmed by objective examination.  

Next, the Veteran does not have characteristic callosities.  The October 2007 VA examination found that there was no significant callus formation.  Otherwise, there is no subsequent indication of calluses until the October 2010 VA examination.  In this regard, the Veteran underwent repeated VA Podiatry examinations, plus routine diabetic foot screening throughout the period prior to October 2010.  It is reasonably within the Board's competence as a non-medical expert to understand that such foot-focused medical examinations would have identified such callosities if present, but they do not.  See, e.g., AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Thus, it is not factually ascertainable prior to the October 2010 that the Veteran had characteristic callosities.    

Overall, there is no indication of a marked deformity, pain on manipulation, or characteristic callosities.  Although there is some indication of accentuated pain on use and swelling, the 30 percent disability level is not more nearly approximated because the disability is not shown to be "severe."  In fact, as late as the October 2010 VA examination, the condition was found to be "mild to moderate" in severity.  Thus, the next higher rating, 30 percent, is not assignable prior to October 23, 2010.  





(2) 30% from 10/23/2010
Under DC 5276

Beginning October 23, 2010, a 50 percent rating must be denied as the evidence does not show a disability picture more nearly approximating pronounced flat feet with bilaterally marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances

Regarding bilaterally marked pronation, the October 2010 VA examiner found "mild" pronation.  Likewise, at the September 2015 VA examination, the examiner marked that there was "No" marked pronation of either foot.  

With regard to extreme tenderness of plantar surfaces of the feet, the October 2010 VA examiner found tenderness, but the September 2015 VA examiner found that there was not extreme tenderness of plantar surfaces on one or both feet.  The September 2015 VA examiner found constant "moderate" pain.  There is no indication that the Veteran's foot was worse in October 2010 than September 2015.  In this regard, the Veteran testified at the August 2009 Board that his condition was getting "worse and worse."  See Board Hr'g Tr. 5.  Similarly, the October 2010 VA examination marked a "progressively worse" disability since onset with a mild to moderate severity.  Thus, the September 2015 VA examiner's finding that there was not extreme tenderness indicates, by inference, that such symptomatology was absent in October 2010 as well.

With regard to marked inward displacement and severe spasm of the tendo achillis on manipulation, the October 2010 and September 2015 VA examinations likewise establish the absence of such symptoms.  

There is some indication that the condition is not improved by orthopedic shoes or appliances.  For instance, the October 2010 VA examination notes only "partial" relief from his shoe inserts.  The September 2015 VA examiner also shows that the condition "remains symptomatic despite orthotics."  Thus, there is some indication of higher-level symptomatology.  

Aside from these VA examinations, the VA outpatient treatment records reflect ongoing complaints of chronic bilateral foot pain, such as in April 2009, March 2011 and February 2012.  The more recent VA medical records are absent for any mention of the feet.  This does not mean that his feet were entirely asymptomatic during this time period.  However, he routinely complained of pain in his other joints, such as the shoulder and hips (January 2015) and shoulders (for instance in May 2016) and knees (March 2014).  Because he did not complain of his feet, where he was otherwise seeking treatment for his orthopedic complaints, there is some indication that his flat feet were not at a pronounced level.  It does not take any degree of medical expertise to understand that a "pronounced" pes planus disability would warrant mention, at least on occasion, as evidenced by the Veteran's consistent treatment at earlier times for a less severe disability picture and his concurrent mention of pain in other joints at those times mentioned.  See Fountain v. McDonald, 27 Vet. App. 258, 273 (2015).  Thus, this absence of evidence is some indication that the disability picture had not increased to a "pronounced" disability level.  

Overall, the finding on the VA examinations in October 2010 and September 2015, when combined with the evidence in the VA outpatient treatment records, tends to show that the disability was not "pronounced" at any point in time since October 23, 2010.  Again, although the RO assigned a 30 percent disability rating on the basis of the October 2010 VA examination, it is not factually ascertainable, based on the information contained in examination itself or the remaining evidence, that the 30 percent disability level manifested prior to October 2010.  Stated differently, based upon the evidence in this case, the earliest that that it can be factually ascertained that he met the criteria for a 30 percent disability rating is October 23, 2010, the date he was examined.

In making the above determinations, the Board has been mindful of the evidence showing flare-ups, including swelling and increased pain during flare-ups, as he described at each VA examination and at the Board hearing.  The Board has taken this evidence into consideration, as discussed herein above.  The Board further notes that all functional limitations have been accounted for in this determination, including the Veteran's limited standing and walking.  For instance, he uses a cane to walk, although he admitted at the Board hearing that this was primarily issued for his knees and ankles.  See Board Hr'g Tr. 24-25.  A higher rating is not assignable on the basis of his functional limitations alone, including during flare-ups, as DC 5276 contains no disability rating predicated in any way on limitation of motion.  See Boatner v. Shinseki, No. 09-3935, 2011 WL 1626544, at *2 (Vet. App. Apr. 29, 2011) (nonprecedential).  

The Board is also mindful that the Veteran has other medical conditions impacting his functionality including in this ankles.  The Veteran's Board hearing testimony and the VA medical records show that the symptoms of these two disorders (the foot and ankle) are closely interrelated.  As the effects of that nonservice-connected condition have not been separated from the service-connected foot disability, all symptomatology, as it concerns the foot, has been considered in his disability rating.  See Mittleider, 11 Vet. App. at 182 

Finally, the Board has fully considered the Veteran's own lay testimony.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  The Veteran's bilateral foot condition manifests with some symptoms readily observable by a lay person, such as deformity, pain, and swelling.  Accordingly, the lay evidence is competent evidence to this extent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015); Fountain, 27 Vet. App. at 274-75.  However, the rating schedule for evaluating the disability also requires medical findings, including findings as to spasm of the tendo achillis on manipulation.  It does not appear that the Veteran has a background in medicine, or a related field, such that he can be recognized as having the medical expertise needed to make such medical findings.  Accordingly, his testimony is useful in understanding those symptoms he is competent to identify and the effect of the disability on his daily life, but does not provide a basis for assigning a higher rating.  See Petitti, 27 Vet. App. at 427-28.



(3) Right Great Toe

The Veteran's service-connected disability encompasses fracture of the right great toe.  The rating schedule provides DC 5283 for residuals of fractures of the toes. 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.45(b)).  

5283   Tarsal, or metatarsal bones, malunion of, or nonunion of:

Severe
30
Moderately severe
20
Moderate
10
NOTE: With actual loss of use of the foot, rate 40 percent.


The Board further notes that hallux rigidus, as set forth under DC 5281, is defined as "restricted mobility of the big toe due to stiffness of the metatarsophalangeal joint especially when due to arthritic changes in the joint.  See Merriam-Webster Medical Dictionary; see also Vaughn v. Shinseki, No. 12-2130, 2013 WL 5781484, at *1 (Vet. App. Oct. 28, 2013) (setting forth the definition of hallux rigidus from the Dorland's Illustrated Medical Dictionary 818 (32d ed. 2012) as "painful flexion deformity of the great toe in which there is limitation of motion at the metatarsophalangeal [MTP] joint.").  

Thus, DC 5281 is potentially applicable:  

5281   Hallux rigidus, unilateral, severe:

Rate as hallux valgus, severe.

   Note: Not to be combined with claw foot ratings.


5280   Hallux valgus, unilateral:

Operated with resection of metatarsal head
10
Severe, if equivalent to amputation of great toe
10

Finally, VA X-rays in November 2009 show degenerative changes seen in the (bilateral) first MTP joint.  

Thus, DC 5003 is potentially applicable:  

5003   Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury.  Id.; see also Burton v.  Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  Thus, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v.  Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, 27 Vet. App. 415, 424 (2015) (citing Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169, Secretary's Response (Resp.) to April 6, 2011, Order at 1).  A rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v.  Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti v. McDonald, 27 Vet. App. 415, 427 (2015).  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  See id. at 427-28 (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Veteran's disability can be analogously rated to any of these diagnostic codes.  

A separate compensable disability is not warranted however, under any of these diagnostic codes.  

First, with regard to DC 5283, there is no indication of malunion or nonunion of the bones.  

Second with regard to hallux valgus.  A separate compensable rating for this disability must be denied because the disability is not a part of the service-connected disability.  Even if it were, the evidence does not show a disability picture more nearly approximating hallux valgus operated with resection of metatarsal head or severe symptomatology equivalent to amputation of great toe.  See 38 C.F.R. § 4.71a, DC 5280.  

Instead, VA X-rays in November 2009 showed "mild" hallux valgus deformity.  The October 2010 and an October 2015 VA examination both found hallux valgus deformity with "mild" angulation.  At the most recent VA examination in October 2015, the Veteran reported flare-ups of pain in great toe with prolonged walking, prolonged standing, and cold weather. He also reported intermittent swelling in the great toe. The VA examiner found functional limitations involving pain on movement, pain on weight-bearing, swelling, and disturbance of locomotion.  

Because the disability is not shown to be severe, a compensable rating is not assignable under DC 5281.  

With regard to DC 5003, the Veteran's big toes is not a major joint. Multiple involvements of the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45(f) (2015).  Here, the Veteran's arthritis, as shown VA by X-rays in November 2009, involves show degenerative changes seen in the first MTP joint.  Because multiple joints are not involved, the minimum compensable rating on the basis of painful motion may not be assigned.  See 38 C.F.R. § 4.59, Petitti v. McDonald, 27 Vet. App. 415, 427 (2015); Mitchell v.  Shinseki, 25 Vet. App. 32, 33, 43 (2011); Burton v.  Shinseki, 25 Vet. App. 1, 5 (2011).  

For these reasons, a compensable rating for fracture of the right great toe cannot be assigned.  

(4) DC 5284

As the Board explained in its last remand, the parties to the JMR agreed that the Board should consider whether the symptomatology attributable to the bilateral pes planus with fracture of the right great toe more nearly approximates the criteria required for 30 percent ratings for each foot under DC 5284, and whether such an evaluation is legally possible.  See 38 C.F.R. § 4.7.

After the Court remanded this matter to the Board pursuant to the parties' JMR, the Federal Circuit has answered this question.  It held that, as a matter of law, DC 5284 does not apply to the eight foot conditions specifically listed in § 4.71a, and so rating listed conditions under that DC would constitute an impermissible rating by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).

More recently, the Court explained that the plain meaning of the word "injury" limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions. Yancy v. McDonald, 27 Vet. App. 484 (2016).  However, closely related conditions may be rated by analogy under that DC.  Id. 

Here, the Veteran's service-connected foot condition encompasses bilateral pes planus with fracture right great toe.  The rating schedule provides diagnostic codes for pes planus and the residuals of fractures of the toes as discussed herein above.

Even should the Veteran's disability be considered a closely related condition that may be rated by analogy under that DC, separate 30 percent ratings are not assignable under DC 5284.    

5284   Foot injuries, other:

Severe
30
Moderately severe
20
Moderate
10
NOTE: With actual loss of use of the foot, rate 40 percent.


38 C.F.R. § 4.71a.  

Again, the Veteran's disability is rated as 30 percent disabling under DC 5276 beginning from October 23, 2010.  This indicates a "severe" pes planus disability.  However, a severe bilateral flatfoot is not equivalent to other severe foot injuries.  See Prokarym, 27 Vet. App. at 311.   Thus, the Veteran is not automatically entitled to a 30 percent rating for each foot under DC 5284.  In fact, a severe foot injury under DC 5284 represents a more disabling condition than severe flatfoot under DC 5276.  See id. at 311.  Here, the medical evidence, most recently, the September 2015 and October 2015 VA examinations, has repeatedly found this disability picture to be no more than moderate in severity.  This causes the Veteran to have pain he feels is "severe," which limits prolonged standing and walking.  Such a disability picture is entirely consistent with a "severe" pes planus disability, but does not equate with a severe disability picture under DC 5284.  

Thus, separate 30 percent ratings, as the parties discussed in the JMR, are not for assignment.  

(5) Plantar Fasciitis

The parties to the JMR also agreed that the Board should determine whether the symptoms of plantar fasciitis are part of the Veteran's service-connected bilateral foot condition and whether they entitle him to an increased rating.  

Accordingly, the Board remanded this matter in July 2015 to obtain a medical opinion addressing this question.  

At present, it must be found that plantar fasciitis is not a component of the service-connected disability.  A VA examiner explained in September 2015 why that condition is a distinct medical disorder separate from pes planus with fracture of the right great toe.  Thus, at present, the Board may not consider symptomatology of that condition when rating the pes planus with fracture of the right great toe.  See  Mittleider v.  West, 11 Vet. App. 181 (1998).  As noted in the Introduction herein above, the Veteran's implicit claim of service connection for plantar fasciitis is being referred to the RO for appropriate action.    

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a higher rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor, higher ratings are not assignable, and staged ratings, except as already assigned, are not for warranted. 

D. Extraschedular Consideration

The parties to the JMR also agreed that the Board should also readjudicate whether a referral for extraschedular consideration is warranted based on the collective impact of multiple disabilities pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365 (2014).  The parties noted that the Federal Circuit issued the Johnson decision after the Board's decision.

Here, the Board's July 2015 remand directed the matter to be referred for extraschedular consideration.  

In December 2015, the Director, Compensation Service, issued a decision finding that an extraschedular rating is not warranted.  The Director concluded as follows:

In this case, no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet.App. 111 (2008). None of the available evidence supports the notion that the bilateral foot condition poses an unusual disability picture that markedly interferes with sedentary or physical occupational activity nor renders the rating schedule impractical.  The VA examiner in October 2007 noted that there was no pain on manipulation and assessed the findings as unremarkable.  The totality of the evidence does not show the severity of the bilateral foot condition warrant an extra-schedular increased evaluation beyond 10 percent prior to October 23, 2010.

The Board agrees with the Director's assessment.  The Veteran's service-connected bilateral foot disability is manifested by signs and symptoms such as pain and swelling, which impairs his ability to stand and walk for long periods.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.   Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  

The October 2010 VA examiner found that the disability had "significant" effects on his occupation.  The September 2015 VA examiner also found that the disability impacted the Veteran's employment with increased absenteeism and work breaks.  The Veteran himself testified at the Board hearing that he had trouble on patrols due to his symptoms.  See Board Hr'g Tr. 29.  This level of impairment is consistent with the rating schedule, which already contemplates considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  There is no indication that the disability level went beyond the considerable loss of working time described in the record.  

In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Finally, the Board notes that the Veteran is service-connected for other disabilities, including PTSD.  However, referral for extraschedular consideration has not been argued by the Veteran or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Even if it was argued or raised, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998) in this case, there appear to be no additional symptoms or effects that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.  


ORDER

A disability rating in excess of 10 percent for bilateral pes planus with fracture of the right great toe prior to October 23, 2010, is denied.  

A disability rating in excess of 30 percent rating for bilateral pes planus with fracture of the right great toe beginning October 23, 2010, is denied.  




____________________________________________
JOHN NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


